Citation Nr: 0916445	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  Because the Veteran currently resides outside the 
United States, the case was subsequently transferred to the 
Pittsburgh, Pennsylvania, RO, which has jurisdiction over 
foreign cases, claims in which the claimant resides overseas.

This case was remanded by the Board in February 2007 for 
further development.  

By a January 2009 rating decision, service connection was 
granted for a left shoulder disability, a low back disability 
and bilateral knee disabilities , previously on appeal.  As 
service connection has been granted for these disabilities, 
this constitutes a full grant of the benefits sought on 
appeal for the above-noted disabilities and thus, these 
issues are not in appellate status before the Board.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent 
medical evidence of record has shown that her right wrist 
disability, diagnosed as tendonitis, is causally related to 
his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
right wrist disability, diagnosed as tendonitis, was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the March 2003 rating decision, she was 
provided notice of the VCAA in July 2002.  Additional VCAA 
letters were sent in September 2003, June 2007 and August 
2008.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in June 2007 and August 2008, pertaining to the downstream 
disability rating and effective date elements of her claims, 
with subsequent re-adjudication in a March 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA examinations and statements from the 
Veteran and her representative.  The Veteran has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain and in a July 2002 statement, 
reported that she did not have any civilian or VA treatment 
following service.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that her current right wrist disability 
is related to her active service.

Service medical records show that the Veteran was treated for 
complaints involving conditions of the right wrist while in 
service.  She was seen in July 2000 for complaints of right 
wrist pain not associated with trauma, which was assessed as 
unknown wrist pain.  Subsequently, in November 2000, she was 
seen for complaints of right wrist pain on two occasions and 
assessed with right wrist overuse syndrome and right wrist 
pain.  The Veteran was also seen in December 2000 for right 
wrist pain, diagnosed as extensor digitorum communis (EDC) 
tendinitis.  Finally, she was treated for right wrist pain in 
January 2001 which was assessed as currently asymptomatic.

At the time of her November 2000 examination at expiration of 
her term in service (ETS), the report of medical history 
shows that the Veteran reported that she had had painful 
joints, including wrist pain, for which she was being seen by 
occupational therapy.  On examination, no abnormalities were 
noted.

During a November 2002 VA examination, the Veteran complained 
of intermittent right wrist pain due to an injury in service 
that was onset with heavy lifting or moving her wrist a 
certain way.  An x-ray examination of the right wrist 
revealed degenerative changes involving the right wrist with 
narrowing of the right radiocarpal joint and narrowing of the 
periarticular joints of the right wrist.  After a physical 
examination, the diagnosis essentially restated the x-ray 
findings, noted that the physical examination was negative 
and noted that the Veteran reported intermittent pain.

In a September 2008 VA examination, the Veteran reported that 
she was only aware of weakness in the right wrist when it was 
maximally dorsa flexed and pressure was applied.  The right 
wrist did not restrict activity and the Veteran did not 
report symptoms of swelling or weakness of grip.  She 
reported that while she was left handed, she performed a lot 
of activities of daily living with her right hand.  The 
Veteran was diagnosed with tendonitis of the right wrist.  
The examiner concluded that the diagnosis was made upon the 
basis of the Veteran's symptoms and a review of the claims 
file, although current symptoms were found to be minimal and 
the physical examination and x-rays were normal.  

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board has determined that as the 
medical and satisfactory lay evidence is in relative 
equipoise, service connection is warranted for a right wrist 
disability.  In this regard, the Board notes that the Veteran 
was treated for a right wrist disability beginning in June 
2000 and continuing until her separation from active duty in 
January 2001.  The evidence of record also reflects that 
degenerative changes in the right wrist were found in a 
November 2002 VA examination, approximately 20 months after 
her separation from active duty.  The Veteran was also 
diagnosed with tendonitis of the right wrist in the September 
2008 VA examination, which the examiner noted was 
specifically based on a review of the claims file, including 
the service treatment records.  Incidentally, the Board notes 
that the September 2008 VA examiner indicates the Veteran's 
current disability is related to her active service as 
tendonitis of the right wrist was only previously diagnosed 
during the Veteran's active service and no wrist disability 
were specifically diagnosed following service, aside from the 
x-ray findings indicating degenerative changes.  

Thus, the record reflects a current diagnosis of a right 
wrist disability indicating a relationship to service, lay 
statements of a continuity of symptoms since service and 
findings of degenerative changes of the right wrist in 
November 2002, less than 2 years following the Veteran's 
active service.  Following a full review of the record and 
giving the Veteran the benefit of the doubt, the Board 
concludes that service connection for a right wrist 
disability, is warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right wrist disability, diagnosed as 
tendonitis, is warranted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


